Case 1:19-cv-14409-NLH-KMW Document 10 Filed 03/16/20 Page 1 of 1 PageID: 683



Joshua L. Thomas & Associates, PLLC
Joshua L. Thomas, Esq.
225 Wilmington-West Chester Pike Suite 200
Chadds Ford, PA 19317
Phone:215-806-1733
Fax: 888-314-8910
E-mail: JoshuaLThomas@gmail.com

March 16, 2020

Via efiling
Judge Noel L. Hillman
Mitchell H. Cohen Building
& U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

Case Name: ANTHONY EDWARDS AND MARVIN MINNEY, JR. v. WELLS FARGO
BANK NATIONAL ASSOCIATION, et al.
Case Number: 1:19-cv-14409-NLH-KMW

        Dear Judge Hillman,
        I hope you are doing well. This is a request to be permitted to have telephonic appearances

for the hearing tomorrow, as opposed to being in person, particularly in light of the notice that has

been posted today by the court regarding health concerns with visiting the court. In particular, I

am currently watching over my toddler for two weeks, as his pre-school has shut down because of

the current health risks, however even prior to the shut down, he was recovering from an illness,

believe to be croup based on the symptoms. As such, I request that the hearing be permitted to be

heard telephonically or that it be adjourned until after this current health crisis is over.

        If you have any questions, please do not hesitate to call at 215-806-1733.

                                                Thank you for your kind consideration,

                                                _/s/ Joshua Thomas ________________________
                                                Joshua Thomas, Esq.
